DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application and preliminary amendments filed 19 June 2020.
Claims 8-14 and 17 have been cancelled.
Claims 18-23 are new.
Claims 1, 3-7, 15-16 have been amended.
Claims 1-7, 15-16, 18-23 are currently pending and have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 301 (see paragraph [64]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements filed 25 August 2021; 28 July 2021; 07 June 2021; 07 August 2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English translation of Abstracts are included; therefore, Examiner has not been able to properly consider the references.  The IDS’s have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	
Claim Objections
Claims 1-7, 15, 16 and 17-23 are objected to because of the following informalities:  
In particular, claim 1,  change “the type information.” to “the type information of the electronic device.” Because “the type information of the electronic device” is previously introduced. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:     change “the type information.” to “the type information of the electronic device.” Because “the type information of the electronic device” is previously introduced in the independent claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  delete “the obtaining, by the mobile terminal, the type information of the electronic device from the request message, and”  because that limitation was deleted in the independent claim 1. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: change “the type information.” to “the type information of the electronic device.” Because “the type information of the electronic device” is previously introduced. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  change “the type information.” to “the type information of the electronic device.” Because “the type information of the electronic device” is previously introduced in the independent claim. 
The remaining claims are rejected by virtue of their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "establishing, the by the mobile terminal,” .  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the transaction account,” .  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the electronic transaction method
Claim 20 recites the limitation "the transaction account,” .  There is insufficient antecedent basis for this limitation in the claim. Claim 21 is rejected by virtue of its dependency.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 15-16, 18-23 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 8 is directed to a system comprising a series of components; and Claim 16 is directed to anon-transitory computer storage medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-7, 15-16, 18-23, the independent claims (Claims 1, 15, and 16) are directed, in part, to receiving a request message, wherein the request message comprises type information; and obtaining the type information from the request message, and determining, from at least two different types of transaction account information based on the type information, transaction account information corresponding to the type information.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the type information is obtained from the request message; business relations and legal 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a mobile terminal,” “an electronic device,” “a communications unit,” “a processing unit,” “a processor,” “a memory,” “a touchscreen,” “near field communication,” “near field communication connection,” “computer instruction,” and “a non-transitory computer storage medium,” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a mobile terminal to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output 
Dependent claims 2-7, 18-23 are directed to explain more about the type information, account information, and verification process.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai Hua (CN 106056382 A) hereinafter Hua, in view of Yao Xuesong (CN 107403312 A) hereinafter Xuesong.	
Claim 1
Hua discloses the following limitations:
 (Currently Amended) An electronic transaction method comprising: establishing, by the mobile terminal, a near field communication connection to an electronic device; (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13.  Hua discloses a mobile terminal payment method.  Hua discloses a mobile terminal uses NFC connection to interact with an accepting payment terminal.  Hua discloses the user holds his mobile terminal near a payment terminal to pay via a NFC mode.). 
receiving, by the mobile terminal, a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; and (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses transaction data will be sent from the payment terminal to the mobile terminal.  The transaction data includes a type of transaction code or trade 
determining, from at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information.  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that transaction information is sent from the payment terminal to the mobile terminal.  The transaction information includes a type of transaction code or trade company’s classification (e.g., MCC).  The mobile terminal’s background system can then define which type of transaction is to be conducted and look up the payment rules.  The payment rules include the set default cards to be used for each different type of transaction that was set by the user.). 

Hua discloses the limitations shown above.  Hua fails to specifically disclose a request message is sent.
However, Xuesong discloses the following limitations:
receiving, by the mobile terminal, a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; (see at least pg. 1 paras. 8-27; pg.  5 paras. 1, 4, 7, 12.  Xuesong discloses a quick payment triggering condition is detected.  Payment-related information is transmitted between a first payment device and a second payment device, the payment-related information is transmitted through a session key generated by the application client of the first device (i.e., request message).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua to incorporate the 

Claim 2
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (Original) The method according to claim 1, wherein the transaction account information comprises bank account information, transportation account information, or online payment information.  (see at least  pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the transaction information include a type of transaction code or a trade company’s classification code (e.g., MCC).  The user set’s default cards to be used for each type of transaction.  Therefore, the user sets his bank card to be used for a specific type of transaction and a credit card to be used for a different type of transaction.). 

Claim 3
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (Currently Amended) The method according to claim 1, wherein the obtaining, by the mobile terminal, the type information of the electronic device from the request message, and determining, from the at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information comprises: obtaining, by the mobile terminal, an identifier of a transaction account corresponding to the type information of the electronic device, and determining the transaction account information corresponding to the identifier of the transaction account.  (see 

Claim 4
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (Currently Amended) The method according to claim 1, wherein the method further comprises: activating, by the mobile terminal, the transaction account corresponding to the determined transaction account information.  (see at least  pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that the user registers multiple payment cards and sets payment rules, such as use card 1 for A type of transaction and use card 2 for B type of transaction.  When the transaction data is read and the type of transaction code or trade company’s classification code is read, the background system will look up the payment rules to determine which payment card to use for this type of transaction.). 

Claim 5
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (Currently Amended) The method according to claim 4, wherein before the activating, by the mobile terminal, the transaction account corresponding to the determined transaction account information, the method further comprises: determining, by the mobile terminal, whether the transaction account corresponding to the determined transaction account information is a bank account; and(see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the background system determines which type of transaction is occurring and which kind of payment card to select to use to complete the transaction.).

Hua/Xuesong discloses the limitations shown above.  Xuesong specifically discloses receiving verification information input by the user:
 if the transaction account corresponding to the determined transaction account information is a bank account, prompting, by the mobile terminal, a user to input verification information.  (see at least pg. 6 paras. 10, 11, 14; pg. 1 paras. 8-27; pg. 4 paras. 11, 15, 22; pg. 5 paras. 1, 2; pg., 13 para. 15.  Xuesong discloses the payer account may be a bank card account and the user provides a digital signature and/or authentication code, which is verified by the payment application.  The payment application will verify that the digital signature and/or authentication code is correct, or will reject the request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong to incorporate the teachings of Xuesong and specifically disclose receiving verification information input by user because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27; pg. 6 paras. 10, 11, 14 ). 	
Claim 6
Hua/Xuesong discloses the limitations shown above.  Xuesong specifically discloses receiving verification information input by the user:
 (Currently Amended) The method according to claim 5, wherein after the prompting, by the mobile terminal, a user to input verification information, and before the activating, by the mobile terminal, the transaction account corresponding to the determined transaction account information, the method further comprises: receiving, by the mobile terminal, the verification information input by the user; and verifying, by the mobile terminal, the verification information.  (see at least pg. 6 paras. 10, 11, 14; pg. 1 paras. 8-27; pg. 4 paras. 11, 15, 22; pg. 5 paras. 1, 2; pg., 13 para. 15.  Xuesong discloses the payer account may be a bank card account and the user provides a digital signature and/or authentication code, which is verified by the payment application.  The payment application will verify that the digital signature and/or authentication code is correct, or will reject the request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong to incorporate the teachings of Xuesong and specifically disclose receiving verification information input by user because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27; pg. 6 paras. 10, 11, 14 ).

Claim 7
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (Currently Amended) The method according to claim 1, wherein the method further comprises: transacting, by the mobile terminal, with the electronic device through near field communication by using the determined transaction account information.  (see at least pg. 3 paras. 5-6; pg. 4 

Claim 15
Hua discloses the following limitations:
 (Currently Amended) A mobile terminal, comprising a processor, a memory, and a touchscreen, wherein the memory and the touchscreen are coupled to the processor, the memory is configured to store computer program code, the computer program code comprises a computer instruction, and when the processor executes the computer instruction stored in the memory, the mobile terminal performsthe following establishing a near field communication connection to an electronic device; (see at least   pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13.  Hua discloses a mobile terminal payment method.  Hua discloses a mobile terminal uses NFC connection to interact with an accepting payment terminal.  Hua discloses the user holds his mobile terminal near a payment terminal to pay via a NFC mode.).
receiving a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; and 
obtaining the type information of the electronic device from the request message, and determining, from at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information.  (see at least [pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that transaction information is sent from the payment terminal to the mobile terminal.  The transaction information includes a type of transaction code or trade company’s classification (e.g., MCC).  The mobile terminal’s background system can then define which type of transaction is to be conducted and look up the payment rules.  The payment rules include the set default cards to be used for each different type of transaction that was set by the user.). 

Hua discloses the limitations shown above.  Hua fails to specifically disclose a request message is sent.
However, Xuesong discloses the following limitations:
receiving a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; and obtaining the type information of the electronic device from the request message, and determining, from at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information. (see at least 1 paras. 8-27; pg.  5 paras. 1, 4, 7, 12.  Xuesong discloses a quick payment triggering condition is detected.  Payment-related information is transmitted between a first payment device and a second payment device, the payment-related information is transmitted through a session key generated by the application client of the first device (i.e., request message).).


Claim 16
Hua discloses the following limitations:
 (Currently Amended) A non-transitory computer storage medium, comprising a computer instruction, wherein when the computer instruction is run on a mobile terminal, the mobile terminal is enabled to perform the electronic transaction method according to claim 1.  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses a mobile terminal payment method.  Hua discloses a mobile terminal uses NFC connection to interact with an accepting payment terminal.  Hua discloses the user holds his mobile terminal near a payment terminal to pay via a NFC mode. Hua discloses transaction data will be sent from the payment terminal to the mobile terminal.  The transaction data includes a type of transaction code or trade company’s classification code (e.g., MCC).  Based on the transaction data, the mobile terminal may select which default payment card is to be used for that type of transaction.)  Hua discloses that transaction information is sent from the payment terminal to the mobile terminal.  The transaction information includes a type of transaction code or trade company’s classification (e.g., MCC).  The mobile terminal’s background system can then define which type of transaction is to be conducted and look up the payment rules.  

Hua discloses the limitations shown above.  Hua fails to specifically disclose a request message is sent.
However, Xuesong discloses the following limitations:
(see at least 1 paras. 8-27; pg.  5 paras. 1, 4, 7, 12.  Xuesong discloses a quick payment triggering condition is detected.  Payment-related information is transmitted between a first payment device and a second payment device, the payment-related information is transmitted through a session key generated by the application client of the first device (i.e., request message).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua to incorporate the teachings of Xuesong and specifically disclose receiving a request message because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27 ).

Claim 18
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (New) The mobile terminal according to claim 15, wherein the transaction account information comprises bank account information, transportation account information, or online payment information.  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the transaction information include a type of transaction code or a trade company’s classification code (e.g., MCC).  The user set’s default cards to be 

Claim 19
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (New) The mobile terminal according to claim 15, wherein for obtaining the type information of the electronic device from the request message, and determining, from the at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information, the mobile terminal performs: obtaining an identifier of a transaction account corresponding to the type information of the electronic device, and determining the transaction account information corresponding to the identifier of the transaction account.  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that the transaction data may include a unique token of the terminal and a type of transaction code of trade company’s classification code (e.g., MCC).  Hua discloses that the unique token can determine the mobile terminal that the user is holding.  The background system will search the mobile terminal for the default card that is set to be used for this specific type of transaction (based on the type of transaction code or trade company’s classification code).  The user is able to register multiple payment cards in his mobile terminal and there is a unique token for each payment card to help with the storage of each card.).

Claim 20
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (New) The mobile terminal according to claim 15, wherein the mobile terminal further performs: activating the transaction account corresponding to the determined transaction account information. (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that the user registers multiple payment cards and sets payment rules, such as use card 1 for A type of transaction and use card 2 for B type of transaction.  When the transaction data is read and the type of transaction code or trade company’s classification code is read, the background system will look up the payment rules to determine which payment card to use for this type of transaction.).  

Claim 21
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (New) The mobile terminal according to claim 20, before activating the transaction account corresponding to the determined transaction account information, the mobile terminal further performs: determining whether the transaction account corresponding to the determined transaction account information is a bank account; and (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the background system determines which type of transaction is occurring and which kind of payment card to select to use to complete the transaction.).

Hua/Xuesong discloses the limitations shown above.  Xuesong specifically discloses receiving verification information input by the user:
if the transaction account corresponding to the determined transaction account information is a bank account, prompting a user to input verification information.  (see at least pg. 6 paras. 10, 11, 14; pg. 1 paras. 8-27; pg. 4 paras. 11, 15, 22; pg. 5 paras. 1, 2; pg., 13 para. 15.  Xuesong discloses the payer account may be a bank card account and the user provides a digital signature and/or authentication code, which is verified by the payment application.  The payment application will verify that the digital signature and/or authentication code is correct, or will reject the request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong to incorporate the teachings of Xuesong and specifically disclose receiving verification information input by user because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27; pg. 6 paras. 10, 11, 14 ).

Claim 22
Hua/Xuesong discloses the limitations shown above.  Xuesong specifically discloses receiving verification information input by the user:
 (New) The mobile terminal according to claim 21, wherein after prompting the user to input verification information, and before activating the transaction account corresponding to the determined transaction account information, the mobile terminal further performs: receiving the verification information input by the user; and verifying the verification information.  (see at least pg. 6 paras. 10, 11, 14; pg. 1 paras. 8-27; pg. 4 paras. 11, 15, 22; pg. 5 paras. 1, 2; pg., 13 para. 15.  Xuesong discloses the payer account may be a bank card account and the user provides a digital signature and/or authentication code, which is verified by the payment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong to incorporate the teachings of Xuesong and specifically disclose receiving verification information input by user because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27; pg. 6 paras. 10, 11, 14 ).

Claim 23
Hua/Xuesong discloses the limitations shown above.  Further, Hua discloses:
 (New) The mobile terminal according to claim 15, wherein the mobile terminal further performs: transacting with the electronic device through near field communication using the determined transaction account information.  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses a mobile terminal payment method.  Hua discloses a mobile terminal uses NFC connection to interact with an accepting payment terminal.  Hua discloses the user holds his mobile terminal near a payment terminal to pay via a NFC mode.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0053177 A1 Feng discloses a resource transfer method using NFC (see Abstract, Fig, 1; Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691